TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00425-CV



    Albert Hawkins, in his capacity as Commissioner of the Health & Human Services
       Commission, and Texas Health & Human Services Commission, Appellants


                                                v.


    El Paso County Hospital District, d/b/a R. E. Thomason General Hospital, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. GN203154, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants and appellee have filed a joint motion to dismiss this interlocutory appeal

as moot. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                                     ____________________________________

                                                     Jan P. Patterson, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Joint Motion

Filed: January 8, 2004